United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2169
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                    Michael Eden

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                           Submitted: February 27, 2019
                              Filed: March 8, 2019
                                  [Unpublished]
                                 ____________

Before LOKEN, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      Michael Eden directly appeals after he pleaded guilty to a child-pornography
charge and the district court1 sentenced him below the calculated Guidelines range.

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
His counsel has moved to withdraw, and has filed a brief under Anders v. California,
386 U.S. 738 (1967), suggesting that the sentence is substantively unreasonable. We
have carefully reviewed the district court’s sentencing decision and find no abuse of
discretion. See United States v. Feemster, 572 F.3d 455, 461–62 (8th Cir. 2009) (en
banc). Moreover, we have independently reviewed the record pursuant to Penson v.
Ohio, 488 U.S. 75 (1988), and conclude there are no nonfrivolous issues.
Accordingly, we affirm the judgment, and grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-